Citation Nr: 0941501	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-22 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the skin (skin cancer).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran had active service from April 1943 to January 
1946.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal of an August 2005 rating decision issued in September 
2005, in which the RO denied service connection for basal 
cell carcinoma of the skin.  A notice of disagreement (NOD) 
was received in February 2006, and a statement of the case 
(SOC) was issued by the RO in May 2006.  A substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
was received in July 2006.

In July 2007, the Veteran testified during a video conference 
Board hearing before the undersigned Veterans Law Judge 
(VLJ); a copy of the transcript of the hearing is of record.

In a September 2007 decision, the Board denied entitlement to 
service connection for basal cell carcinoma of the skin (skin 
cancer).  The Veteran appealed the September 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2009, the Court granted the parties' 
joint motion for remand, vacating the Board's decision, and 
remanding the claim to the Board for further proceedings 
consistent with the joint motion.

The Board notes that the Veteran was previously represented 
by Disabled American Veterans (as reflected in an August 1961 
VA Form 21-22).  In September 2009, the Veteran submitted a 
VA Form 21-22a, Appointment of Individual as Claimant's 
Representative, naming Virginia A. Girard-Brady, a private 
attorney, as his representative.  The Board recognizes the 
change in representation.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO.  VA will notify the appellant when 
further action, on his part, is required.




REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
these matters is warranted.

The Veteran's service separation document reflects that he 
was awarded the American Theatre Ribbon, the Asiatic Pacific 
Campaign Medal with six stars, the Philippine Liberation 
Medal with two stars, and a Victory Medal.

In a February 2005 written statement, the Veteran indicated 
that he spent 29 consecutive months during service on board 
the USS Belle Grove in the South Pacific.  He was a 
quartermaster second class and spent most of his time on duty 
on the upper deck of the ship incurring constant sun 
exposure.

In an April 2006 written statement, the Veteran asserted that 
he had little sun exposure following service, as he lived in 
Michigan and Wisconsin and worked indoors.  He indicated that 
he incurred several excessive sunburns while on board ship in 
service.

During his July 2007 Board hearing, the Veteran indicated 
that he was involved in seven invasions while he was on board 
the USS Belle Grove.  Some of his sunburns occurred while the 
ship was involved in these invasions.  The Veteran stated 
that he was first treated for symptoms of skin cancer in the 
1980s.  He also stated that his dermatologist had related his 
skin cancer to his sun exposure in service.

In the May 2009 Joint Remand, the parties noted that, in its 
decision, the Board found  that the Veteran's statements 
regarding his sun exposure and sunburns in service were 
credible and consistent with the record.  The parties also 
indicated, however, that the Board failed to properly explain 
why the Veteran's assertions that his dermatologist had 
related his skin cancer to his sun exposure in service did 
not constitute competent evidence.  The parties directed 
that, on remand, the Board should address whether the 
evidence of record triggered VA's duty to provide the Veteran 
a medical examination.  See Joint Motion, at pp. 3-5.  

Subsequently, in written argument submitted in support of the 
Veteran's claim in September 2009, the Veteran's attorney 
argued that the Veteran's statements should be considered 
sufficient to indicate that his currently diagnosed skin 
cancer may be associated with his in-service sun exposure, 
such that remand for purpose of obtaining a medical opinion 
is appropriate.  Upon further consideration of the claim in 
light of precedent clarifying VA's duty to obtain medical 
examination and opinion, the Board agrees.

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there "may" 
be a nexus between a current disability and an in- service 
event, injury, or disease is a low one.  McLendon, 20 Vet. 
App. at 83.

In this case, because the Board has already accepted the 
Veteran's statements of sun exposure as credible, and given 
the  well-documented history of treatment for skin cancer, 
the Board fins that a medical examination and opinion-based 
on full consideration of the Veteran's documented medical 
history and assertions, and supported by fully-stated 
rationale-is needed to resolve the claim on appeal.

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim as the original claim will be 
considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are 
met, the RO should also give the Veteran another opportunity 
to provide information and/or evidence pertinent to the claim 
on appeal (to include any written medical statement(s) as to 
the existence of a medical nexus between current skin cancer 
and service from the Veteran's dermatologist and/or other 
medical care provider(s)).  The RO's letter to the Veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its notice to the Veteran 
meets the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly. 
disability rating and effective date-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.  This includes 
any written medical statement(s) as to the 
existence of a medical nexus between 
current skin cancer and service from the 
Veteran's dermatologist and/or other 
medical care provider(s).

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above), particularly as regards VA's 
assignment of disability ratings and 
effective dates, as appropriate.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his attorney 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should provide an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that current basal cell 
carcinoma of the akin (skin cancer) had 
its onset in or is medically related to 
in-service, to particularly include as a 
result of sun exposure therein.  

In rendering the requested opinion, the 
physician should specifically consider the 
in- and post-service treatment records, as 
well as the Veteran's contentions as to 
sun exposure and sunburns during service 
(which the Board accepts as credible and 
consistent with the circumstances of hia 
service.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



